DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No preliminary amendments have been received.  Claims 1-16 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification refers to other U.S. patent Applications without providing the required indication of the status thereof.  This occurs at least in the first paragraph of the specification.  Amending the first paragraph to indicate that parent application 15/579,114 is “now U.S. Patent No. 10,738,095 B2” would be remedial.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 7, and 12 recite a CCL20 locked dimer wherein each monomer may comprise an amino acid sequence with at least a 95% sequence identity to SEQ ID NO: 1 and a S64C mutation relative to SEQ ID NO: 1.  However, SEQ ID NO: 1 already has a C at position 64.  Accordingly, it is unclear what is meant by a S64C mutation at this position.  Dependent claims 2, 4-6, 8, 10, 11, 13, 15, and 16 are included in this rejection insofar as they depend from the independent claims and do not resolve the issue.
Amending the claims to recite an amino acid sequence with at least a 95% sequence identity to SEQ ID NO: 1 and a C at position 64 according to the numbering of SEQ ID NO: 1 would be remedial.

35 U.S.C. 112(a), Scope of Enablement:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 2, 4-8, 10-13, 15, and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods wherein the recited CCL20 locked dimer comprises two monomers covalently linked together, wherein each monomer comprises the amino acid sequence of SEQ ID NO: 1, does not reasonably provide enablement for the claimed invention wherein the recited monomers are not limited to an amino acid sequence comprising the amino acid sequence of SEQ ID NO: 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the claims are broadly directed to methods of treating psoriasis, psoriatic arthritis, or joint inflammation in a subject having or suspected of having psoriatic arthritis, the methods comprising administering a CCL20 locked dimer polypeptide.  The claims recite that the CCL20 locked dimer comprises two monomers covalently locked together, wherein each monomer comprises SEQ ID NO: 1 or an amino acid sequence with at least a 95% sequence identity to SEQ ID NO: 1 and a S64C mutation relative to SEQ ID NO: 1.  The italicized phrase encompasses a monomer of any length and any structure as long as it contains s S64C mutation relative to SEQ ID NO: 1.  This structural limitation is confusing, as discussed in the rejection under 35 U.S.C. 112(b) above, in that SEQ ID NO: 1 already has a C at position 64.  No functional or activity limitations are provided.  It is noted that CCL20 can only have activity when it is in dimeric form.
The nature of the invention is complex and unpredictable, involving the effects of amino acid sequence alteration (e.g., substitutions, additions, deletions) on the overall structure and function of the resulting polypeptide, and the effects of those variant polypeptides on physiological conditions.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The specification provides detailed guidance and working examples of a CCL20 locked dimer wherein each monomer comprises the amino acid sequence of SEQ ID NO: 1, which differs from naturally occurring human CCL20 by substitution of serine to cysteine at position 64 (i.e., CCL20S64C), such that a covalent disulfide bridge linkage occurs at the introduced cysteine residues at position 64 of each monomer to formed the locked dimer.  This locked dimer was demonstrated to fold properly and have desirable activity in several assays.  This includes blocking CCL20 wild type (CCL20WT) and hBD2 dependent CCR6+ Jurkat cell migration as well as inducing biological response in the same cells, inhibition of CCL2WT and CXCL12 WT dependent THP-1 cell migration, and lessening swelling in an IL-23-induced mouse psoriasis model.  However, other variants did not yield sufficient pure, folded protein for further analysis (para. [0099]). 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Bhattacharya et al. (2017, PLoS ONE 12(3): e0171355, https://doi.org/10.1371/journal.pone.0171355) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Alaoui-lsmaili (2009, Cytokine Growth Factor Rev. 20(5-6):501 -7) also indicate that designing a mutein having predictable activities is difficult: 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking, (page 502, right column, full paragraph 2).

Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (2004, PNAS USA 101(25):9205-10), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  
In the instant case, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore substitution of non-essential residues can often destroy activity.  
Furthermore, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533). This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2). The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression. See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474 A1).  The purposeful introduction of cysteines to form locked dimers adds another layer of complexity to proper folding processes.
Due to the large quantity of experimentation necessary to generate the infinite number of derivatives encompassed in the claims and possible screen the same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the lack of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Allowable Subject Matter
Claims 3, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
29 April 2022